Exhibit 10.1

 

EMPLOYMENT AGREEMENT

(Amber Murra/ Chief Financial Officer)

 

This Employment Agreement (“Agreement”) is entered into as of January 27th, 2015
and effective as of the 27th day of January 2015 by and between Art’s-Way
Manufacturing Co., Inc. (the “Company”), and Amber Murra (“Employee”).

 

RECITALS

 

 

A.

Employee was employed by the Company as its Director of Finance until January
22, 2015, pursuant to an employment agreement dated May 1, 2014.

     

 

B.

The Company promoted Employee to the position of Chief Financial Officer,
effective January 22, 2015 and the parties desire to enter into an amended and
restated employment agreement to reflect the promotion and the terms and
conditions of employment in such position. This Agreement supersedes the
employment agreement dated May 1, 2014.

 

 

C.

Employee recognizes, agrees and understands that execution of this Agreement is
an express condition of employment with the Company as its Chief Financial
Officer under the terms of this Agreement.

 

NOW, THEREFORE, in consideration of the Company employing Employee as its Chief
Financial Officer under this Agreement and/or other benefits now or hereafter
paid or made available to Employee by the Company, Employee and the Company
agree as follows:

  

ARTICLE 1

EMPLOYMENT AND TERMS OF AGREEMENT

 

1.1     Employment. The Company hereby employs Employee and Employee hereby
accepts employment as the Chief Financial Officer of the Company. This is a
full-time position.

 

1.2      Term. This Agreement is effective, and Employee’s employment hereunder
shall commence, as of the effective date set forth above. Employee’s employment
with the Company shall be “at will,” meaning either Employee or the Company may
terminate this Agreement and the employment relationship at any time, with or
without cause, and with or without advance notice. The circumstances under which
this Agreement may be terminated are set forth in more detail in Section 3.1 of
this Agreement.

 

1.3     Duties.

 

 

(a)

Employee agrees, during her employment with the Company, to devote her full
business and professional time and best efforts to the business of the Company,
including, without limitation, the performance of those duties and
responsibilities reasonably and customarily associated with her position;
provided, however, that Employee’s duties and responsibilities shall be subject
to determination by the Board of Directors of the Company.

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

(b)

Employee shall report to, and at all times shall be subject to the direction of
the Company’s Chief Executive Officer and the Board of Directors or either of
their designee.

 

 

(c)

Employee shall, at all times during her employment with the Company, comply with
the Company’s reasonable standards, regulations and policies as determined or
set forth by the Company from time to time.

 

1.4     Outside Activities. During her employment with the Company, Employee
shall not engage in any other business activity that would conflict or interfere
with her ability to perform her duties under this Agreement.

 

ARTICLE 2

COMPENSATION AND BENEFITS

 

2.1     Base Salary. Employee’s initial annual base salary under this Agreement
shall be $115,500, subject to required and authorized deductions and
withholdings. This base salary is subject to upward or downward adjustment by
the recommendations of the CEO, Chairman of the Board and Vice Chairman of the
Board, the Compensation Committee and the final approval of the Board. This
Compensation shall be reviewed at least annually. The Company shall pay the base
salary to Employee in accordance with its standard payroll practices. Employee’s
base salary may be subject to review and adjustment by the Company from time to
time.

 

2.2     Incentive Pay. Employee shall be eligible to receive incentive pay,
including cash bonuses and equity awards under an equity incentive plan of the
Company, from time to time in the exclusive discretion of the Company. The form,
amount, and other terms of any such incentive pay shall be determined by the
Board of Directors (or a committee authorized by the Board).

 

2.3     Promotion Bonus. As consideration for Employee’s acceptance of the terms
and conditions of this Agreement, including the covenants in Article 5, on
February 13, 2015, the Company shall grant to the Employee a restricted stock
grant for two thousand (2,000) shares of Company common stock, issued under the
Company’s 2011 Equity Incentive Plan as of the close of the market on February
13, 2015; provided, however, said restricted stock shall be held by the Company
subject to a risk of forfeiture. The risk of forfeiture shall lapse as to 500
shares upon the date of grant and shall lapse as to 500 shares on the first,
second, and third anniversaries of the issue date, provided the Employee is
still employed by the Company on such dates. The Company shall hold the shares
until so issued. A separate equity award agreement, entered into by Employee and
Company, shall govern the terms of the grant.

 

2.4     Other Benefit Plans. Employee shall be eligible to participate in any
and all other employee benefit plans, health plans, or arrangements, if any,
made available from time to time by the Company to its employees to the extent
Employee meets the eligibility requirements to receive such benefits. Nothing in
this Agreement is intended to or shall in any way restrict the Company’s right
to, or not to, offer, amend, modify or terminate any of its benefits or benefit
plans during the terms of Employee’s employment.

 

 
2

--------------------------------------------------------------------------------

 

  

2.5     Vacation & Sick Days. Employee shall be eligible to accrue vacation in
an amount to be determined by the Company in accordance with and subject to the
Company’s employee policies as they may exist from time to time. Currently the
Employee is eligible to accrue vacation for up to three (3) weeks (15 work days)
per year, accruing equally during the year as of each pay period. In accordance
with current policies, Employee may accrue and carry forward up to 160 hours of
vacation time, which upon termination from the Company would be paid for pro
rata for the then-current annual salary. In addition, in accordance with current
policies, the Employee may take up to five (5) days of sick leave. Company
reserves the right to modify and alter its vacation and sick day policies, and
Employee’s benefits thereunder, in its sole discretion, provided, however, the
Employee shall have the right to use then-existing accrued and carried vacation
time up to the current maximum of 160 hours.

 

2.6     Expense Reimbursement. During the term of this Agreement, Employee shall
be entitled to reimbursement of all ordinary and necessary expenses incurred by
Employee for the Company, in accordance with the Company’s policies and
practices with regard to documentation and payment of such expenses. Employee
may be provided with one cell phone, which may be used incidentally for personal
use, but which phone number, phone and related data shall be solely owned by the
Company. The type of phone and phone plan shall be determined in the sole
discretion of the Company.

 

ARTICLE 3

TERMINATION OF EMPLOYMENT

 

3.1     Termination. Employee’s employment with the Company may be terminated at
any time upon occurrence of any of the following:

 

 

(a)

By mutual written agreement of the Company and Employee.

 

 

(b)

Immediately upon the death of Employee.

 

 

(c)

Immediately by the Company for Cause, which shall mean the following:

 

 

(i)

Failure of Employee to (A) faithfully, diligently or competently perform the
material duties, requirements and responsibilities of her employment as
contemplated by this Agreement or as reasonably assigned by the Company’s Board
of Directors; or (B) Employee’s material breach of any provision of this
Agreement or of the policies, regulations and directives of the Company as in
effect from time to time;

 

 

 
3

--------------------------------------------------------------------------------

 

 

 

(ii)

Any negligent or intentional act or omission on the part of Employee that is
materially injurious (or would be reasonably likely to be materially injurious)
to the reputation or business of the Company, including, but not limited to,
professional or personal conduct of Employee which is dishonest, disloyal, or
inconsistent with federal and state laws respecting harassment of, or
discrimination against, one or more of the Company’s employees; or

 

 

(iii)

Commission by or conviction of Employee of, or a guilty or nolo contendere plea
by Employee with respect to, any crime punishable as a felony.

 

 

(d)

Upon written notice by Employee for any reason, effective immediately, unless
the Company, in its sole discretion, elects that Employee continue to provide
services hereunder for up to six weeks from the date of such written notice, in
which case the effective date shall be the date through which Employee provides
services hereunder. Employee will use best efforts to provide six weeks’ written
notice of Employee’s intent to terminate employment under this subsection 3.1(d)
and agrees to provide services for up to six weeks from the date of such notice
if requested by the Company.

 

 

(e)

Upon written notice by the Company for any reason, effective upon the date
specified therein, which may, at the Company’s sole discretion, be a date that
is up to six (6) weeks from the date of such written notice.

 

3.2     Compensation Upon Termination of Employee’s Employment.

 

 

(a)

In the event that Employee’s employment with the Company terminates, the
following provisions shall govern as applicable:

 

 

(i)

If termination occurs pursuant to subsection 3.1(a), the agreement of the
parties shall control.

 

 

(ii)

If termination occurs pursuant to subsection 3.1(b), all benefits and
compensation shall terminate as of the date of Employee’s death.

 

 

(iii)

If termination occurs pursuant to subsection 3.1(c ), all benefits and
compensation shall terminate as of the termination date.

 

 

(iv)

If termination occurs pursuant to subsection 3.1(d), all benefits and
compensation shall terminate as of the date the Employee ceases to provide
services.

 

 

 
4

--------------------------------------------------------------------------------

 

 

 

(v)

If termination occurs pursuant to subsection 3.1(e), all benefits and
compensation shall terminate as of the later of: (A) the date the Employee
ceases to provide services; or (B) the date that is 6 weeks from the date of the
written notice provided by the Company, provided that any payments under this
subsection 3.2(a)(v)(B) shall be contingent upon Employee’s compliance through
this period with her obligations under Section 3.3 and Articles IV, V and VI of
this Agreement and Employee’s execution, delivery, compliance with, and
non-rescission of a full and final release of any and all claims in favor of the
Company and any related entities, and all such entities’ officers, directors,
shareholders, and employees, which release shall also affirm Employee’s
compliance with her obligations under Sections 3.3 and Articles IV, V and VI of
this Agreement. If payments are made to Employee under this subsection
3.2(a)(v)(B), the first such payment shall be made on the next regularly
scheduled payroll date which is not less than ten (10) calendar days after
expiration of any applicable rescission periods set forth in the required
release agreement executed and not rescinded by Employee.

 

 

(b)

In addition to the consideration set forth in Section 2.3 of this Agreement, the
parties acknowledge that the Company’s agreement to provide Separation Payments
in accordance with the terms of this paragraph constitutes consideration for
Employee’s acceptance of the terms and conditions of this Agreement, including
the covenants in Article 5.

 

 

(c)

Notwithstanding anything in this Agreement to the contrary, if any of the
payments described in this subsection 3.2 are subject to the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (“Code Section
409A”) and the Company determines that Employee is a “specified employee” as
defined in Code Section 409A as of the date of Employee’s termination of
employment, such payments shall not be paid or commence earlier than the first
day of the seventh month following the date of Employee’s termination of
employment.

 

3.3     Return of Property. Immediately upon termination (or at such earlier
time as requested by the Company or its designees), Employee shall deliver to
the Company all of its property, including but not limited to all work in
progress, research data, equipment, originals and copies of documents and
software, client information and lists, financial information, and all other
material in her possession or control that belongs to the Company or its clients
or contains Confidential Information, as defined in Article 4.

 

 

 
5

--------------------------------------------------------------------------------

 

 

ARTICLE 4

PROTECTION OF CONFIDENTIAL INFORMATION

 

4.1     Confidential Information. “Confidential Information” shall mean any
information not generally known or readily ascertainable by the Company’s
competitors or the general public. Confidential Information includes, but is not
limited to, use of or customization to computer, software, and/or internet
applications; data of any type that is created by Employee, which is provided,
or to which access is provided, in the course of Employee’s employment by the
Company; data or conclusions or opinions formed by Employee in the course of
employment; manuals; trade secrets; methods, procedures or techniques pertaining
to the business of the Company; specifications; systems; price lists; marketing
plans; sales or service analyses; financial information; client names, contact
information, requirements, purchase history or other information; supplier names
or other information; employee names or other information; research and
development data; diagrams; drawings; videotapes, audiotapes, or computerized
media used as training regimens; and notes, memoranda, notebooks, and records or
documents that are created, handled, seen, or used by Employee in the course of
employment. Confidential Information does not include information that Employee
can demonstrate by reliable, corroborated documentary evidence (1) is generally
available to the public or (2) became generally available to the public through
no act or failure to act by Employee.

 

4.2     Confidentiality Restrictions. Employee agrees at all times to use all
reasonable means to keep Confidential Information secret and confidential.
Employee shall not at any time (including during and after termination of her
employment with the Company) use, disclose, duplicate, record, or in any other
manner reproduce in whole or in part any Confidential Information, except as
necessary for the performance of Employee’s duties on behalf of the Company.
Employee shall not at any time provide services to any person or entity if
providing such services would require or likely result in her using or
disclosing Confidential Information. Upon termination of Employee’s employment
with the Company, or upon Company’s earlier request, Employee shall immediately
return to the Company all originals and copies of Confidential Information and
other Company materials and property in Employee’s possession. Employee
acknowledges that use or disclosure of any of the Company’s confidential or
proprietary information in violation of this Agreement would have a materially
detrimental effect upon the Company, the monetary loss from which would be
difficult, if not impossible, to measure.

 

ARTICLE 5

COVENANT NOT TO COMPETE

 

5.1     Noncompetition. During Employee’s employment with the Company and for a
period of one year following the termination of her employment for any reason,
whether voluntary or involuntary, Employee agrees that she will not, anywhere in
the United States (which Employee acknowledges to be Employer’s trade area),
directly or indirectly, on behalf of herself or another individual or entity,
own, manage, operate, control, be employed by, consult for, participate in, or
provide services to any business, entity or person that is in competition with
Employer or sells or provides products or services that are the same as or
similar to, or compete with, products or services offered by Employer at the
time.

 

 
6

--------------------------------------------------------------------------------

 

  

5.2     Nonsolicitation of Employees. During Employee’s employment with the
Company and for a period of one year following the termination of her employment
for any reason, whether voluntary or involuntary, Employee agrees that she will
not, directly or indirectly, on behalf of herself or another individual or
entity, solicit or hire for employment or any other arrangement for compensation
to perform services, any employee of the Company. For purposes of this Section
5.2, an “employee” means any individual who is then employed by the Company or
has been employed by the Company at any time within the six-month period prior
to Employee’s separation from employment.

 

5.3     Nonsolicitation of Clients. During Employee’s employment with the
Company and for a period of one year following the termination of her employment
for any reason, whether voluntary or involuntary, Employee agrees that she will
not, directly or indirectly, on behalf of herself or another individual or
entity, solicit or provide products or services that compete with the Company to
any of the Company’s clients. For purposes of this Section 5.3, a “client” means
any individual or entity that is then a client of the Company or has been a
client of the Company at any time within the twelve-month period prior to
Employee’s separation from employment.

 

5.4     Understandings. Employee hereby acknowledges and agrees that the Company
informed her that the restrictions contained in this Article 5 would be required
as part of the terms and conditions of her employment under this Agreement; that
she signed and returned this Agreement to the Company prior to commencing
employment under the terms of this Agreement; that she has carefully considered
the restrictions contained in this Agreement and that they are reasonable; and
that the restrictions in this Agreement will not unduly restrict her in securing
other employment in the event of a termination from the Company; and that the
Promotion Bonus in Section 2.3 amount to valuable consideration, to which
Employee would not otherwise be entitled, to support enforcement of the
restrictions contained in this Article 5.

 

ARTICLE 6

INVENTIONS

 

6.1     Invention. For purposes of this Agreement, the term “Invention” means
ideas, discoveries, and improvements, whether or not shown or described in
writing or reduced to practice, and whether patentable or not, relating to any
of the Company’s present or future sales, research, or other business
activities, or reasonably foreseeable business interests of the Company.

 

6.2     Disclosure. Employee shall promptly and fully disclose to the Company,
and will hold in trust for the Company’s sole right and benefit, any Invention
which Employee, during the period of her employment, makes, conceives, or
reduces to practice, or causes to be made, conceived, or reduced to practice,
either alone or in conjunction with others, that:

 

 

(a)

Relates to any subject matter pertaining to Employee’s employment;

 

 

 
7

--------------------------------------------------------------------------------

 

 

 

(b)

Relates to or is directly or indirectly connected with the business, products,
projects, or Confidential Information of the Company; or

 

 

(c)

Involves the use of any time, material, or facility of the Company.

 

6.3     Assignment of Ownership. Employee hereby assigns to the Company all of
the Employee’s right, title, and interest in and to all such Inventions
described in Section 6.2 and, upon request by the Company, Employee shall
execute, verify, and deliver to the Company such documents, including, without
limitation, assignments and applications for Letters Patent, and shall perform
such other acts, including, without limitation, appearing as a witness in any
action brought in connection with this Agreement that is necessary to enable the
Company to obtain the sole right, title, and benefit to all such Inventions.

 

6.4     Excluded Inventions. It is further agreed, and Employee is hereby so
notified, that Section 6.3 does not apply to any invention for which no
equipment, supplies, facility, or Confidential Information of the Company was
used; which was developed entirely on Employee’s own time; and (a) which does
not relate either to the Company’s businesses or actual or demonstrably
anticipated research or development, or (b) which does not result from any work
performed by Employee for the Company.

 

6.5     Prior Inventions. Attached to this Agreement and initialed by both
parties is a list of all of the Inventions, if any, in which Employee possesses
any right, title, or interest prior to commencement of her employment with the
Company, which are not subject to the terms of this Agreement.

 

ARTICLE 7

MISCELLANEOUS PROVISIONS

 

7.1     Survival and Remedies. The parties agree that the restrictions contained
in Articles 4 - 6 shall survive the termination of this Agreement and Employee’s
employment with the Company and shall apply no matter how Employee’s employment
terminates and regardless of whether her termination is voluntary or
involuntary. The parties further acknowledge and agree that, if Employee
breaches or threatens to breach the terms of Articles 4 - 6, the Company shall
be entitled as a matter of right to injunctive relief, in addition to any other
remedies available at law or equity. In the event any litigation, mediation or
arbitration or other process that is instituted by any party in order to
interpret or enforce any term or condition of this Agreement, including the
payment of money, injunctive relief, and the matter is addressed or the money is
collected, and the services of an attorney or attorneys are utilized for the
same, the prevailing party will be entitled to recover from the losing party all
attorney fees and costs, including court costs and fees and costs incurred
through any appeal, collection or enforcement, incurred by the prevailing party.

 

7.2     Notification. Employee authorizes the Company to notify third parties
(including, but not limited to, Employee’s actual or potential future employers
and the Company’s clients and employees) of the provisions of Articles 4 - 6,
those provisions necessary for the enforcement of such articles, and Employee’s
obligations hereunder.

 

 
8

--------------------------------------------------------------------------------

 

  

7.3     Governing Law and Jurisdiction. This agreement shall be governed by and
construed in accordance with the laws of the State of Iowa, without reference to
its conflict of law provisions. Each of the parties agrees that any dispute
between the parties will be resolved only in the courts of the State of Iowa or
the United States District Court for the Northern District of Iowa and the
appellate courts having jurisdiction of appeals in such courts.

 

7.4     Entire Agreement. This Agreement constitutes the entire understanding of
the Company and Employee and supersedes all prior agreements, understandings,
and negotiations between the parties, whether oral or written. No modification,
supplement, or amendment of any provision hereof shall be valid unless made in
writing and signed by the parties.

 

7.5     Successors and Assigns. This Agreement may be assigned by Company to its
successors and assigns. The services to be performed by Employee are personal
and are not assignable.

 

7.6     No Conflicting Obligations. Employee represents and warrants to the
Company that she is not under, or bound to be under in the future, any
obligation to any person or entity that is or would be inconsistent or in
conflict with this Agreement or would prevent, limit, or impair in any way the
performance by her of her obligations hereunder, including but not limited to
any duties owed to any former employers not to compete or use or disclose
confidential information. Employee represents and agrees that she will not
disclose to Company or use on behalf of Company any confidential information
belonging to a third party.

 

7.7     Waivers. The failure of a party to require the performance or
satisfaction of any term or obligation of this Agreement, or the waiver by a
party of any breach of this Agreement, shall not prevent subsequent enforcement
of such term or obligation or be deemed a waiver of any subsequent breach.

 

7.8     Severability. In the event that any provision hereof is held invalid or
unenforceable by a court of competent jurisdiction, the Company and Employee
agree that that part should be modified by the court to make it enforceable to
the maximum extent possible. If the part cannot be modified, then that part may
be severed and the other parts of this Agreement shall remain enforceable.

 

7.9     Counterparts. More than one counterpart of this Agreement may be
executed by the parties hereto, and each fully executed counterpart shall be
deemed an original.

 

[Signature Page Follows]

 

 

 
9

--------------------------------------------------------------------------------

 

 

With the intention of being bound hereby, the parties have executed this
Agreement as of the date set forth above.

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

 

 

 

/s/ Amber Murra

 

 

 

Amber Murra

 

 

 

Chief Financial Officer

 

 

 

 

ART’S-WAY MANUFACTURING CO., INC.

 

 

 

 

 

 

 

 

 

 

 

/s/ Carrie Majeski

 

 

 

Carrie Majeski

 

 

 

President andChief Executive Officer

 

 

 

[Signature Page to Amber Murra Agreement]

 

10